Citation Nr: 0800799	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for right ear hearing 
loss.  

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for right knee strain 
with history of Osgood-Schlatter's disease and partial medial 
meniscus tear.

6.  Entitlement to service connection for left knee strain 
with history of Osgood-Schlatter's disease and partial medial 
meniscus tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1977 to June 
1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for bilateral 
hearing loss, acid reflux disease, sleep apnea, Osgood-
Schlatter's disease of the left and right knees, low back 
strain, asbestosis, high cholesterol, and coronary artery 
disease.  The veteran appealed that determination.  

During the course of the appeal, the RO issued another rating 
decision in March 2007 that granted service connection for 
low back strain, coronary artery disease, status post 
myocardial infarction, tinnitus associated with left ear 
hearing loss, left ear hearing loss, and gastroesophageal 
reflux disease (GERD).  Those grants represent a full grant 
of benefits on appeal as to those issues; thus, they are no 
longer in appellate status or before at this time.

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The issue of service connection for sleep apnea is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On July 25, 2007, during his Personal Hearing before the 
undersigned Veterans Law Judge sitting at the RO, and prior 
to the promulgation of a decision in the appeal, the veteran 
requested to withdraw from appellate status the issue of 
entitlement to service connection for high cholesterol.  

2.  The medical evidence of record does not show a right ear 
hearing loss disability for VA compensation purposes.

3.  The veteran does not have a current diagnosis of 
asbestosis, or other lung disease associated with in-service 
asbestos exposure.  

4.  The veteran's in-service Osgood-Schlatter's disease of 
the knees has resolved, and no current knee disability has 
been attributed to the Osgood-Schlatter's disease noted 
during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to 
service connection for high cholesterol, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2007).

2.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

4.  The criteria for service connection for right knee strain 
with history of Osgood-Schlatter's disease have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).

5.  The criteria for service connection for left knee strain 
with history of Osgood-Schlatter's disease have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn this appeal as to the issue of 
entitlement to service connection for high cholesterol; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to that issue.  
Accordingly, the Board does not have jurisdiction and the 
issue of service connection for high cholesterol is 
dismissed.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the RO sent a subsequent duty-
to-assist letter to the veteran in June 2006, which did 
specifically address how initial disability ratings and 
effective dates are assigned.  The claims were thereafter 
readjudicated in March 2007 and August 2007 supplemental 
statements of the case (SSOC's).  Thus, any initial defect 
with respect to that aspect of the notice requirement was 
corrected without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in his July 2007 hearing testimony, has demonstrated 
his understanding of the evidentiary requirements.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

III.  Service Connection

The veteran seeks service connection for right ear hearing 
loss, asbestosis, and right and left knee disabilities.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Asbestosis

At his personal hearing in July 2007, the veteran testified 
that he was exposed to asbestos during service aboard the USS 
Richard S. Edwards from 1977 to 1980, and that during that 
time, he was on the insulation removal team for piping that 
was to be repaired and overheads that were to be replaced.  
His team removed what was later determined to be asbestos 
fiber insulation from the pipes.  At first no safety 
protective equipment was used, for the first month, until 
they realized what they were dealing with.  

Despite asbestos exposure during service, the evidence in 
this case does not show that the veteran has ever suffered 
from a lung condition associated with asbestos exposure, 
including asbestosis.  

A chest x-ray in July 1985, requested specifically because of 
the veteran's asbestos exposure, was normal.  The lungs were 
clear and the heart was normal.  Periodic health evaluation 
based on the Navy Asbestos Medical Surveillance Program in 
September 1985 was also normal.

A periodic asbestos examination in October 1989 was 
essentially normal.  

Another chest x-ray from April 1995 noted no focal infiltrate 
or effusion.  The heart and pulmonary vascularity were 
unremarkable.  The impression was stable examination with no 
evidence of acute cardiopulmonary disease.  

Discharge examination(s) in May 1999 and June 1999 were 
negative for findings related to a lung condition.  

Currently, the veteran has provided no evidence showing the 
presence of a current asbestos-related lung condition.  
Indeed, a July 2006 pulmonary function test (PFT) examination 
was normal, which was consistent with the veteran's testimony 
in July 2007 that he did not have a current diagnosis of 
asbestosis.  

In sum, the medical evidence of record has never shown a 
diagnosis of asbestosis or any other asbestos-related lung 
condition.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  In other words, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no medical evidence 
establishing a current diagnosis of asbestosis or other 
asbestos-related lung disease for which service connection 
may be established.  Thus, the preponderance of the evidence 
is against a finding service connection for asbestosis, and 
the claim must be denied. 

Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records show that the veteran's hearing 
declined bilaterally during service, but a handwritten note 
on the May 1999 retirement physical examination report noted 
that the veteran's hearing on his last two exams showed a 35% 
loss.  

Numerous in-service periodic examination reports during 
service show audiogram results, including a September 1997 
report which revealed hearing in the right ear within normal 
limits, albeit some decrease was noted when compared with 
earlier reports.  The audiogram revealed the following:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5
15
20
15
15
30
LEFT
20
15
25
25
40
45

A May 1999 Audiogram revealed the following:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
20
20
20
20
LEFT
20
20
30
30
35
35

Service connection for hearing loss has already been 
established for the left ear; however, despite a noted 
decrease in the veteran's hearing during his twenty-two year 
period of active service, the veteran's hearing did not 
decrease to a level during service that meets the regulatory 
criteria for service connection for hearing loss in the right 
ear.  

Similarly, the audiogram results from VA examination in July 
2006 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
30
LEFT
25
20
35
35
45

The pure tone threshold average (the sum of pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
26 in the right ear and 34 in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percentage in the left ear.

In sum, although the service medical records show a slight 
decline in the veteran's right ear hearing loss during his 
lengthy period of service, the current hearing loss does not 
meet the criteria for a hearing loss disability for VA 
purposes.  In other words, the auditory threshold none of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is not 26 
decibels or greater; and speech recognition scores using the 
Maryland CNC Test are not less than 94 percent.  38 C.F.R. § 
3.385.  

The criteria for a hearing loss disability for VA purposes 
have not been met; there is no doubt to be resolved; and 
service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385.

Knee Strain/Osgood-Schlatter's Disease Right and Left Knee

Service medical records from July and August 1981 noted a 
diagnosis of probable Osgood-Schlatter's disease, with 
complaints of left knee pain.  The left leg was casted, and 
the pain eventually resolved.  

August 1982 service medical records noted that the veteran 
had Osgood-Schlatter's disease of the left knee with 
recurrence.  He was using crutches, and the knee pain was 
resolving.  

The service medical records since 1982 are negative for 
findings or complaints related to Osgood-Schlatter's disease 
of either knee and there is no evidence of an in-service knee 
trauma that led to a chronic knee strain.  

The veteran asserts that he has knee pain, weakness, and 
instability in his knees, and attributes those symptoms to 
the in-service Osgood-Schlatter's disease.  

At a VA fee basis orthopedic examination in July 2006, the 
veteran reported that he had suffered with Osgood-Schlatter's 
disease since 1980, and that his knees are painful, weak, and 
give out every so often.  The pain occurred four times per 
week and lasted for three hours each time.  Examination of 
the knees was essentially normal, with full range of motion, 
no edema, no effusion, no weakness, no tenderness, no 
redness, no heat, no abnormal movement or guarding of 
movements of either knee.  The diagnosis was bilateral knee 
strain.

At a fee basis examination for VA in May 2007, the veteran's 
history regarding his in-service diagnosis of Osgood-
Schlatter's disease was noted by the examiner.  Additionally, 
the veteran reported his current knee symptoms of pain, 
weakness and stiffness.  On examination, the right knee 
showed signs of minimal tenderness on medial joint space.  
There was no tenderness around the tibial tuberosity or the 
patella tendon insertion.  The left knee showed signs of 
minimal tenderness on medial joint space, but there were no 
signs of tibial tuberosity pain or swelling.  Examination of 
both knees revealed no recurrent subluxation, locking pain, 
joint effusion, or crepitus.  Range of motion was full in 
both knees.  The examiner noted that the veteran's previously 
documented Osgood-Schlatter's disease of the left knee was 
resolved.  The examiner explained that the veteran's current 
knee discomfort was confined to the medial collateral 
ligament area and the medial joint space.  It had no 
connection with Osgood-Schlatter's disease which was 
described by the examiner as an inflammation of the insertion 
of the patella tendon insertion at the tibial tuberosity.  
According to the examiner, it often came with malfusion of 
the tuberosity growth plate and was seen in teenagers before 
the growth plates fused.  The veteran did not have any sign 
of tibial tuberosity tenderness; rather, he had mild 
tenderness on the medial collateral ligament, which was due 
to either a chronic strain and/or medial meniscus problems, 
not associated with Osgood-Schlatter's.  Thus the diagnosis 
was changed to mild bilateral partial medial meniscus tears 
based on the veteran's pain on the inside of his knees.

In a July 2007 addendum to the May 2007 fee basis 
examination, the examiner again noted the veteran's in-
service history of Osgood-Schlatter's disease of the knees, 
and acknowledged the veteran's current complaints of pain, 
give-way weakness, and fatigability of his knees; however, 
the diagnosis was bilateral knee strain.  X-rays of both 
knees were negative.  Further, the examiner pointed out that 
there was no edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement of either 
knee.  Range of motion of both legs/knees was full.  

Based on a review of the record, the examiner opined that the 
veteran's left and right knee strain, which was diagnosed in 
July 2006 was acute in nature, and was not related to the 
Osgood-Schlatter's disease diagnosed in service.  The 
examiner also opined that the May 2007 diagnosis of partial 
medial meniscus tear was also not related to the in-service 
Osgood-Schlatter's disease.  The examiner pointed out that, 
according to the service medical records, the veteran's knees 
were asymptomatic since 1982, while other service records 
documented treatment for other conditions unrelated to the 
veteran's knees.  

There is no opinion to the contrary.  As such, the medical 
evidence in this case weighs against the veteran's claim of 
service connection for Osgood-Schlatter's disease.  The 
evidence in favor of the veteran's claim consists of the 
veteran's assertions that he has suffered knee pain since 
service.  Although the veteran is certainly competent to 
report matters about which he has first hand knowledge, such 
as knee pain, he is not been shown to have the medical 
background necessary to determine the cause of such knee 
pain.  In other words, the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, and his statements are 
not competent evidence regarding diagnosis and causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Weighing against the veteran's claim is lack of evidence of 
chronic Osgood-Schlatter's disease, or any other knee 
symptoms since 1982, as well as the medical opinions of 
record; particularly the July 2007 opinion explaining that 
the type and location of the veteran's current knee pain is 
not consistent with Osgood-Schlatter's disease.  
Additionally, x-rays are negative for objective findings.  

In sum, the evidence weighing against the claim is more 
probative than the veteran's belief that his current knee 
pain is due to Osgood-Schlatter's disease.  The medical 
evidence is based on sound medical principles.  

The trier of fact should consider all the evidence including 
the availability of medical records, the nature and course of 
the disease or disability, the amount of time that elapsed 
since military service, and any other relevant facts in 
considering a claim for service connection.  See Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that 
the absence of medical records during combat conditions does 
not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The lack of chronic Osgood-Schlatter's symptoms since 1982, a 
prolonged period without medical complaint, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, is evidence that 
the disability that was incurred in service does not 
currently exist.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Although it is unfortunate that the veteran has knee pain, 
the competent medical evidence in this case does not 
attribute the veteran's current knee pain to the in-service 
Osgood-Schlatter's disease or any other in-service event or 
injury.  A medical nexus is lacking in this case.  

The preponderance of the evidence is against the claim of 
service connection for disabilities of the knees, including 
Osgood-Schlatter's disease of the knees; there is no doubt to 
be resolved; and service connection for bilateral knee strain 
with a history of Osgood-Schlatter's disease of the right and 
left knee is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.  







ORDER

The issue of service connection for high cholesterol is 
dismissed.

Service connection for asbestosis is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for right knee strain with history of 
Osgood-Schlatter's disease and partial medial meniscus tear 
is denied.  

Service connection for left knee strain with history of 
Osgood-Schlatter's disease and partial medial meniscus tear 
is denied.  


REMAND

The veteran seeks service connection for sleep apnea.  
Although the service medical records are completely negative 
for findings, complaints or diagnosis of sleep apnea, 
snoring, or chronic fatigue, the veteran maintains that the 
symptoms began during service, even though the actual 
diagnosis of sleep apnea was not made until approximately 14 
months after discharge from service, in August 2000.  An 
initial sleep study performed in August 2000 revealed severe 
sleep apnea.  

In light of the veteran's contentions, as well as the close 
proximity of the diagnosis to service, the veteran should be 
examined to determine the current nature and likely etiology 
of the veteran's obstructive sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
obstructive sleep apnea, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
obstructive sleep apnea.  The claims 
folder, including a copy of this remand 
and the personal hearing transcript of 
July 2007 must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed sleep apnea.  The examiner should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current sleep apnea 
had its onset during service, based on 
all of the pertinent VA and private 
medical evidence in the claims file.  In 
particular, the examiner should consider 
the veteran's hearing testimony that his 
severe sleep apnea symptoms began during 
service, despite not being actually 
diagnosed until 14 months later.  The 
examiner should review the entire claims 
file, including any additional pertinent 
medical evidence that is obtained and 
associated with the claims file 
subsequent to this remand.  All findings 
must be reported in detail and all 
indicated testing must be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


